Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on December 8, 2021 has been entered.
Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.   See 37 CFR 1.125 and MPEP § 608.01(q).  
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Drawings
The drawings were received on December 8, 2021.  These drawings are accepted.

Reasons for Allowance
1.	Claims 1-9, 11-14 and 17-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in the context of the specification and the drawings, e.g., independent claim 1 is allowed due to the following limitations.  See MPEP § 2111 et seq. and Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
	a through-hole (215, FIG. 13, Spec. ¶ 145) formed through the gear (210) in an axial direction of the gear (210); 
a shaft (240) connected to the output body (220) and passing through the through-hole (215);
	a first bearing recess (216, FIG. 13, Spec. 151) and a second bearing recess (217, FIG. 13, Spec. 151) formed at opposite ends of the through-hole (215); and
a first bearing (260, FIG. 13) and a second bearing (270, FIG. 13) provided in the first bearing recess (216) and the second bearing recess (217), respectively, and configured to surround the shaft (240) in a radial direction of the gear (210),
	wherein the elastic body (230, FIGS. 12-13) is made of an alloy material and includes:
an outer ring (231, FIG. 13) coupled to the gear (210);
an inner ring (232, FIG. 13) provided radially inside of the outer ring (231) and coupled to the output body (220), and 
a deformation portion (233) connecting the outer ring (231) and the inner ring (232) and configured to be elastically deformed.  (Reference characters, figures, specification paragraphs, and emphases added). 

Here, the written description makes clear that the term “configured to” in the claims has a narrow meaning “made to” or “designed to” as seen in, e.g., Spec. ¶ 139 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
The closest prior art Kontopoulos’412 (US 20210188412) teaches the invention substantially as claimed.  See p. 7 et seq. of prior Office action on October 12, 2021.  However, Kontopoulos’412 does not teach or suggest, inter alia, the elastic body including outer and inner
rings and deformation portion as claimed.
None of the cited references, either alone or in combination, teaches or suggests all of the
structural and functional limitations recited in claims 1, 7 and 11-12.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Park’159 (US 20210199159) and Park’522 (US 20210199522) are related copending applications 16877763 and 16877723 cited in amended Spec. ¶ 1;
b.	Kontopoulos’964 (WO 2020259964) teaches a gear (122) and an elastic body (130, 140).  However, the publication date, December 30, 2020, of Kontopoulos’964 was after the effective filing date (EFD), January 13, 2020, of this application; and
c.	Kontopoulos’188 (US 20210239188) teaches a gear (220) and an elastic body (80).  However, the EFD, January 31, 2020, of Kontopoulos’188 was after the EFD, January 13, 2020, of this application. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656